TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00484-CV


        Dr. Lawrence Broder, M.D. and Round Rock Medical Aesthetics & Urgent
                     Care PLLC d/b/a Beleza Medspa, Appellants

                                                v.

           Nexstar Broadcast Group, Inc.; KXAN-TV; and Jody Barr, Appellees



              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY,
   NO. D-1-GN-19-000768, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellants Dr. Lawrence Broder, M.D. and Round Rock Medical Aesthetics &

Urgent Care PLLC d/b/a Beleza Medspa have filed an unopposed motion to abate the appeal

pending rendition of a new final, appealable judgment. In the motion, appellants inform the

Court that the trial court has granted a partial new trial and set a hearing for November 26, 2019,

on attorneys’ fees, court costs, expenses, and sanctions. Appellants anticipate that a new final

judgment will follow shortly after the November 26 hearing. If the trial court vacates the

judgment on appeal and replaces it with a new judgment, they request that we treat the appeal as

from the subsequent judgment. See Tex. R. App. P. 27.3. We grant the motion and abate the

appeal. Appellants shall submit either a status report concerning the status of the trial-court
proceedings or a motion to reinstate on or before December 4, 2019. The appeal will remain

abated until further order of this Court.

               It is so ordered on November 8, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated

Filed: November 8, 2019




                                               2